PER CURIAM.
Upon consideration of the briefs, oral argument and the record on appeal we are of the opinion that the facts and issues in the instant case were proper for a jury determination and that such determination was erroneously set aside. See Landry v. Sterling Apartments, Inc., Fla.App.1969, 231 So.2d 225; Mathis v. Lambert, Fla.App.1973, 274 So.2d 601; Lasby v. Wood, Fla.App.1973, 274 So.2d 894. Accordingly, the judgment appealed from is reversed and the cause remanded with instructions to enter judgment for the plaintiff on the jury verdict.
Reversed and remanded.
cur. WALDEN and MAGER, JJ., and GRID-LEY, WILLIAM C., Associate Judge, con-